Citation Nr: 1038645	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  03-11 167	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux 
disease (GERD).  

2.  Entitlement to service connection for a right foot disability



REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney at 
Law



ATTORNEY FOR THE BOARD

Van Stewart, Counsel


REMAND

The Veteran had active military service from May 1971 to May 
1974. 

The Board of Veterans' Appeals (Board) denied the appellant's 
claim of service connection for GERD in a decision dated in 
August 2009.  The Veteran thereafter appealed the denial to the 
United States Court of Appeals for Veterans Claims (Court).  In 
June 2008, the Court granted a joint motion by the VA General 
Counsel and the Veteran's representative, and remanded the GERD 
issue for readjudication.  The basis for the joint motion was an 
agreement by the parties that the Board had not adequately 
assessed the Veteran's lay statements regarding averred 
continuity of symptomatology since military service.  It has also 
been argued by the Veteran's representative that it was error for 
a VA medical examiner to have considered the possibility that 
medication prescribed for the Veteran's service-connected PTSD 
may have caused the Veteran's claimed GERD, but to not have 
considered the possibility that other medications may have caused 
GERD.  The Board therefore will remand this issue to the agency 
of original jurisdiction (AOJ) for additional development.  

In its August 2009 decision, the Board remanded the issue of 
entitlement to service connection for a right foot disability, 
which had been diagnosed as gouty arthritis.  The purpose of the 
remand was to afford the Veteran with a VA medical nexus 
examination, and, if the claim was not subsequently granted by 
the AOJ, to issue a supplemental statement of the case (SSOC) to 
the Veteran and his representative, and to afford them an 
opportunity to respond before the record is returned to the Board 
for further review.  On remand, the Veteran was afforded the 
examination requested by the Board, and the claim was again 
addressed in SSOCs issued in April and May 2010.  While the 
Board's remand orders for an examination and issuance of a SSOC 
have been complied with, the Board can find no evidence that the 
Veteran and his representative have been notified that this issue 
was being returned to the Board and of the time limit that 
applies for requesting a change in representation, for requesting 
a personal hearing , and for submitting additional evidence.  See 
38  C.F.R. § 19.36 (2010).  The Board therefore will remand the 
right foot service connection claim in order to assure that the 
veteran receives the due process to which he is entitled.  

Accordingly, the Veteran's case is REMANDED to the AOJ for the 
following actions:
	
1.  The AOJ should arrange for the Veteran 
to undergo a VA examination by a physician 
with appropriate expertise to determine the 
current diagnosis and etiology of any 
gastroesophageal reflux disease (GERD).  A 
medical opinion should be provided as to 
whether it is at least as likely as not 
that any diagnosed disorder is related to 
the Veteran's military service or to a 
service-connected disability.  

The examiner is asked to specifically 
address whether any medication taken by the 
Veteran for any condition, service-
connected or not, is at least as likely as 
not the cause of any diagnosed 
gastrointestinal disorder, or whether any 
such medication makes any gastrointestinal 
disability worse.  

After review of the Veteran's case file and 
examining the Veteran, the examiner should 
also provide a medical opinion, based on 
review of the evidence of the entire 
record, including the Veteran's self-
reported history, as to whether it is at 
least as likely as not that the Veteran has 
GERD or any other gastrointestinal disorder 
that is related to his military service.  
(The Veteran's report of continuity of 
symptoms since service should be 
addressed.)  A complete rationale should be 
given for all opinions and conclusions 
expressed.  

All indicated tests should be conducted and 
those reports should be incorporated into 
the examination and associated with the 
claims file.  In this regard, the 
examiner's attention is drawn to the 
examination report dated October 31, 2007, 
which indicates that the Veteran had not 
undergone a barium swallow or EGD to 
confirm reflux disease prior to being 
placed on medication for what was 
presumably GERD.  

The Veteran's claims file, including a copy 
of this remand, must be made available to 
the examiner for review in connection with 
the examination.

The AOJ should ensure that the examination 
report complies with this remand and the 
questions presented in the AOJ's 
examination request, especially with 
respect to the instructions to provide 
medical opinions.  If the report is 
insufficient, it should be returned to the 
examiner for necessary corrective action, 
as appropriate.

(The Veteran should be advised that failure 
to appear for an examination as requested, 
and without good cause, could adversely 
affect his claims, to include denial.  See 
38 C.F.R. § 3.655 (2010).)

2.  After undertaking any other development 
deemed appropriate, the AOJ should consider 
the issues remaining on appeal in light of 
all information or evidence received.  If 
any benefit sought is not granted, the 
Veteran and his representative should be 
furnished with a supplemental statement of 
the case and afforded an opportunity to 
respond before the record is returned to 
the Board for further review.  The AOJ must 
ensure that the Veteran and his 
representative are specifically notified of 
the re-certification and transfer of these 
issues to the Board, and of the time limit 
for requesting a change in representation, 
for requesting a personal hearing, and for 
submitting additional evidence.  


After expiration of any applicable period allowed for response, 
and notice of transfer to the Board is completed, the case should 
be returned to the Board for further appellate review, if in 
order.  By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the Veteran 
until he is notified by the AOJ.  The Veteran has the right to 
submit additional evidence and argument on the matters the Board 
has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the AOJ.  The 
law requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).  

